By the Court :
There is no ground on which this bill can be sustained. The credibility of the first witness is entirely destroyed. Independent of the proof as to his general character, he has equivocated, and told different stories at different times. His evidence, therefore, is entitled to no weight. The second witness contradicts one of the allegations of the bill, that complainant had no witness by whom he could prove the payment of the money.
The material averments of the bill are positively denied by the answer, which is responsive, and is not impeached.
The remedy of the complainant, admitting the truth of his allegations, was at law. The whole contest between the parties is a matter of fact, relating to the payment of a sum of money, of which the complainant might have availed himself in the action on the promissory note, and if the second witness testified truly, of which there is great doubt, McCarty knew by whom he could prove the confession of the payment. But be this as it may, the case is not within the jurisdiction of this court. Putting the answer out of the question, the complainant has not presented a case that can be sustained. It might have been necessary for him to file a bill of discovery, pending the' suit at law, but having submitted to a judgment in a case depending wholly on a contested fact, he can not review the merits of that judgment in a court of chancery.
The injunction must be dissolved, and the bill dismissed.†

NoTE by the Editor. — The doctrine of this case is recognized in ii. 22, 23; iii. 278; viii. 43; xiii. 107.